DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 11/22/2021, Applicants amended claims 1, 4, 11 and 15 and cancelled claims 6, 9, 14, 19 and 20 in the response filed 01/27/2022.
Claim(s) 1-5, 7-8, 10-13, 15-18 and 21 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-5, 7-8, 10-13, 15-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first carrier having a first surface and a first side non-coplanar with the first surface; a second carrier disposed over the first carrier and exposing a portion of the first surface of the first carrier, the second carrier having a first side substantially coplanar with the first side of the first carrier; and one or more supporters spaced apart from the first side of the first carrier and connecting the first carrier to the second carrier; and an electronic component disposed on the exposed portion of the first surface of the first carrier, wherein a height of the electronic component is greater than a distance between the first surface of the first carrier and a first surface of the second carrier that faces the first surface of the first carrier.
Claims 2-8, 10 and 21 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, a first carrier; and a second carrier disposed over the first carrier, the second carrier having a first surface facing the first carrier, a first side non-coplanar with the first surface, and a second side non-coplanar with the first surface and the first side; [[and]] an encapsulant disposed between the first carrier and the second carrier and covering the first side and the second side of the second carrier[[.]]; and an electronic component disposed on a first surface of the first carrier, wherein a height of the electronic component is greater than a distance between the first surface of the first carrier and the first surface of the second carrier.
Claims 12-13 are allowed, because they depend from the allowed claim 11.  
Independent claim 15 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 15, providing a first carrier having a first surface, a first side non-coplanar with the first surface, and a second side non-coplanar with the first surface and the first side providing a second carrier having a first lateral surface and a second lateral surface non-coplanar with the first lateral surface; and stacking the second carrier over the first carrier so that the first lateral surface of the second carrier recesses with respect to the first side of the first carrier and the second lateral surface of the second carrier recesses with respect to the second side of the first carrier; encapsulating the first carrier, the first lateral surface of the second carrier, the second lateral surface of the second carrier and the supporters by an encapsulant; and separating the first carrier, the second carrier, and the encapsulant.
Claims 16-18 are allowed, because they depend from allowed claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/C. S./
Examiner, Art Unit 2895




/KYOUNG LEE/Primary Examiner, Art Unit 2895